t c memo united_states tax_court john j green petitioner v commissioner of internal revenue respondent docket no 13977-01l filed date jerry arthur jewett for petitioner robert t little for respondent memorandum opinion haines judge this case is before the court on respondent’s motion for summary_judgment filed pursuant to rule unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure amounts are rounded to the nearest dollar background petitioner resided in steger illinois at the time he filed the petition in this case on or about date petitioner filed a form_1040 u s individual_income_tax_return for reporting total income of zero and total_tax of zero on date respondent issued a notice_of_deficiency to petitioner for determining an income_tax deficiency of dollar_figure an addition_to_tax under sec_6651 of dollar_figure and an accuracy-related_penalty under sec_6662 of dollar_figure the deficiency was based on respondent’s determination that petitioner failed to report nonemployee compensation of dollar_figure petitioner did not file a petition with respect to the notice_of_deficiency instead on date petitioner sent a letter to the internal_revenue_service which stated in part nothing in the privacy_act notice or in the above statutes informs me that i have to comply with or pay attention to letters and or alleged determinations sent to me by various and sundry employees of the irs on date respondent assessed petitioner’s tax addition_to_tax penalty and interest for a total unpaid liability of dollar_figure and mailed a notice of balance due to petitioner on date respondent issued a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 petitioner filed form request for a collection_due_process_hearing request on date attached to the request was a letter from petitioner repeating his frivolous arguments including i want to be given a copy of the legislative treasury_department regulation which requires me to pay the dollar_figure at issue and the legal authority that anybody at the irs has to determine that figure and to threaten me with enforcement action if i don’t pay that amount in order to have that authority that irs agent would have to have a delegation_order from the secretary i will expect to be given a copy of any such delegation_order a hearing was held on date which was recorded petitioner continued his frivolous arguments by stating and the request also raises the issues that i’ve just stated that number one the verification of the secretary has not been given and there’s not sic record of assessment because the record of assessment has to be made off of a return the only records that you have from me on a return is zero how can you come up with other numbers i’m willing to write out a check and pay the entire amount if you can sit down right now and take the code book out and show me anyplace in the code book that makes me liable to pay this tax respondent had also assessed a dollar_figure frivolous_return penalty for which is not before the court see 115_tc_324 the point is that the only assessment that can be made is off of a return and the return that i gave you had zeros on it at the hearing the settlement officer gave petitioner a literal transcript of assessments and notices on date a form_4340 certificate of assessments payments and other specified matters was mailed to petitioner on date respondent issued a notice_of_determination concerning collection action s under sec_6320 and or which stated a review of the case history indicates a valid assessment was made notice_and_demand was provided and a neglect or refusal to pay occurred in december of the taxpayer responded to a request for payment of the subject assessment with a letter questioning the governments’ sic authority to assess and collect tax the federal_tax_lien was filed in accordance with established procedures the federal_tax_lien is sustained proper administrative procedures were followed by service personnel this recommendation balances the need for efficient tax_administration mr green has not proposed alternatives to the lien on date petitioner filed a petition with the court in which he contended there was no valid assessment of taxes he did not receive the statutory notice_and_demand for payment of the taxes at issue he did not receive a valid notice_of_deficiency and he had no underlying tax_liability in the petition petitioner argued that he did not receive the following documents at the hearing verification that the requirements of any applicable law or administrative procedure have been met for example a copy of the statutory notice_and_demand for payment a copy of form 23c summary record of assessment and the pertinent parts of the assessment etc etc etc delegation of authority from the secretary to the person other than the secretary who signed the verification required under sec_6330 and proof that notices of deficiency were sent to petitioner on date petitioner filed a motion to dismiss for lack of jurisdiction a hearing on the motion was held on date with judge arthur nims presiding on date this court filed green v commissioner tcmemo_2003_7 holding that the court had jurisdiction respondent filed an answer to the petition on date on date respondent filed a motion for summary_judgment for all legal issues in controversy on date jerry arthur jewett mr jewett executed form_2848 power_of_attorney and declaration of representative on behalf of petitioner on date mr jewett filed his entry of appearance and on date filed a reply to respondent’s motion for summary_judgment which contained tax-protester boilerplate arguments including because petitioner assessed himself as owing dollar_figure in subtitle a taxes for pursuant to sec_6211 and because the secretary has no authority to assess a different figure than the dollar_figure which petitioner assessed himself as owing for subtitle a taxes the secretary had no authority to determine that there was a deficiency in respect of subtitle a taxes pursuant to sec_6212 therefore the notice_of_deficiency was a legal nullity for that reason as well as because there is no evidence in the record to establish that the person who sent the document on behalf of the secretary was delegated to do so by a delegation_order published in the federal_register as required by usc sec_553 and sec_44 usc sec_1505 discussion respondent contends that there is no dispute as to any material fact with respect to this collection action and that respondent’s determination to proceed with collection of petitioner’s outstanding tax for should be sustained as a matter of law summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 the court may grant summary_judgment when there is no genuine issue of material fact and a decision may be rendered as matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir 90_tc_753 we conclude that there are no genuine issues of material fact regarding the questions raised in respondent’s motion and a decision may be rendered as a matter of law when as is the case here the taxpayer received a notice_of_deficiency and did not petition the court the validity of the underlying tax_liability is not at issue and the court will review the notice_of_determination for abuse_of_discretion 114_tc_604 114_tc_176 the arguments raised by petitioner are identical to the arguments raised by the taxpayer in 118_tc_162 in which we held the arguments to be frivolous id pincite nestor and the cases cited therein control our decision in the instant case and we conclude petitioner’s arguments are similarly frivolous and groundless there is no need to refute these arguments with somber reasoning and copious citation of precedent 737_f2d_1417 5th cir based upon our examination of the entire record before us we hold that respondent did not abuse his discretion in determining to proceed with the collection action with respect to on the record before us we shall grant respondent’s motion for summary_judgment respondent does not ask the court to impose a penalty on petitioner under sec_6673 the court may sua sponte determine whether to impose such a penalty frank v commissioner tcmemo_2003_88 robinson v commissioner tcmemo_2003_77 keene v commissioner tcmemo_2002_277 schmith v commissioner tcmemo_2002_252 schroeder v commissioner tcmemo_2002_190 williams v commissioner tcmemo_2002_111 sec_6673 authorizes the court to require a taxpayer to pay to the united_states a penalty in an amount not to exceed dollar_figure whenever it appears to the court that the taxpayer’s position in such a proceeding is frivolous or groundless sec_6673 in green v commissioner supra the court directed petitioner to review cases in which taxpayers had asserted frivolous and groundless arguments moreover the court went on to specifically warn petitioner of the possible imposition of a penalty under sec_6673 should petitioner continue to advance frivolous arguments in the instant case id after citing the cases that had imposed penalties against taxpayers advancing these types of arguments including 118_tc_365 affd 329_f3d_1224 11th cir in which a dollar_figure penalty was imposed the court stated petitioner might therefore care to review those cases and consider whether it is in his best interest to persist in advancing such arguments green v commissioner supra the taxpayer’s arguments in roberts were substantially_similar to the frivolous arguments asserted by petitioner in the instant case despite the warning of this court petitioner has continued to assert these groundless arguments under the circumstances we shall on our own motion impose a penalty on petitioner pursuant to sec_6673 in the amount of dollar_figure we shall not impose a penalty on mr jewett because of his late entry into this case but direct him to review the court’s comments in brodman v commissioner tcmemo_2003_230 and its companion cases we have considered all of petitioner’s contentions arguments and requests that are not discussed herein and we conclude that they are without merit or irrelevant to reflect the foregoing an appropriate order and decision will be entered dunham v commissioner tcmemo_2003_260 brown v commissioner tcmemo_2003_261
